Citation Nr: 1413212	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right elbow injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.

4.  Entitlement to an initial evaluation greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.  

The issues of whether new and material evidence has been received to reopen claims for service connection for bronchitis, asthma and residuals of a right elbow injury, as well as for entitlement to service connection for a back disability, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal of the issue of entitlement to an initial rating in excess of 50 percent for service connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  The Veteran withdrew his claim of entitlement to an increased initial rating for service connected PTSD at the September 2010 Board hearing and, as such, there remains no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.


REMAND

After a careful review of the Veteran's claims file, the Board finds that additional development is warranted in order to properly decide the issues on appeal, i.e., whether new and material evidence has been received to reopen claims for service connection for bronchitis, asthma and residuals of a right elbow injury, as well as for entitlement to service connection for a back disability.  In this regard, the evidence shows that the Veteran reported to VA medical personnel in June 2007 that he had submitted a claim for Social Security Administration (SSA) disability benefits.  His representative similarly informed VA in correspondence dated in August 2007 that he was representing the Veteran relative to his claim for Social Security Disability benefits.  Unfortunately, the nature of the disability or disabilities for which SSA disability benefits have been claimed is unclear, and it does not appear that the RO has attempted to obtain the Veteran's SSA file.  Thus, in light of the uncertainty regarding the nature of the disability(ies) that were claimed and the lack of any indication that such disabilities are not related to the present appeal, the Board finds that a remand is necessary to obtain any SSA determination and medical records associated with the determination. 

Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, his SSA records may be relevant to the claims to reopen, as they may constitute new and material evidence upon which the claim may, at the very least, be reopened.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the Veteran to submit it and assist him, where possible, in obtaining it); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Additionally, his SSA records may be relevant to his claim for service connection for a back disability.  Accordingly, any SSA determination, and the medical records associated with that determination, must be obtained.

In specific regard to the Veteran's claim of whether new and material evidence has been received to reopen the claim for service connection for residuals of a right elbow injury, his service treatment records show that he sustained a right elbow laceration in August 1973 when he backed into a fan.  Sutures were applied and he was given a sling.  Postservice VA treatment records in 2007 include problem lists that contain notations that the Veteran was status post right elbow surgery.  However, the only surgical records on file that pertain to the right upper extremity are related to the excision of lipomas of both arms, more so on the right, that the Veteran underwent in August 1993.  It is thus unclear whether the VA notations of status post right elbow surgery relate to the Veteran's inservice right elbow laceration and suture repair in August 1973, the lipoma excisions in 1993, or to some other surgery.  Consequently, clarification of this matter is required in order to ensure that all identified, pertinent evidence has been obtained and considered.  In terms of medical treatment, the Veteran testified in September 2010 that he has only received treatment from VA for his respiratory symptoms, but he did not similarly testify to only receiving treatment from VA for his claimed right arm and back disabilities.  In fact, his representative submitted records to VA in February 2008 showing that the Veteran was seen at a private medical facility, Massachusetts General Hospital, in October 2007 for right arm pain and numbness, and in December 2007 for back pain.  Thus, an attempt must be made to obtain all outstanding pertinent medical records, both VA and nonVA.  38 U.S.C.A. § 5103A(b),(c).

Based on the foregoing, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the details (i.e. date, facility, address, etc) regarding the right elbow surgery(ies) that he underwent as well as any treatment related to his right elbow and back.  Any such outstanding pertinent VA and/or nonVA medical evidence should be associated with the claims file.  38 U.S.C.A. § 5103A(b),(c).

2.  Contact the SSA to request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.  If no SSA records are available, it should be so noted in the claims file. 

3.  Thereafter, review the case again based on any additional evidence.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
G. JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


